19-13029-smb          Doc 38     Filed 11/06/19      Entered 11/06/19 14:50:47   Main Document
                                                    Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                        Chapter 11

AAGS HOLDINGS LLC,                                            Case No.: 19-13029 (SMB)

                                       Debtor.
----------------------------------------------------------X

                                      STIPULATION AND ORDER

        This Stipulation and Order (the “Stipulation”) is entered into by and between QPS 23-10
Development LLC (“QPS”) and AAGS Holdings LLC (the “Debtor,” and together with QPS, the
“Parties”).

                                                 RECITALS

         A.     On September 20, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), which case is being administered
under the caption In re AAGS Holdings LLC, Case No. 19-13029 (SMB).

        B.    QPS is the owner of the real property and improvements located at 23-10 Queens
Plaza South, Queens, New York (Block 425, Lot 5). (the “Property”). Prior to the Petition Date,
the Debtor and QPS entered into the Agreement of Purchase and Sale dated July 17, 2019 (the
“PSA”), between the Debtor, as purchaser, and QPS, as seller, for the sale of the Property.

        C.     On October 11, 2019, the Debtor filed a plan of reorganization (the “Plan”) that
provided for the purchase of the Property on or before November 19, 2019.

        D.     A hearing to confirm the Plan was held on October 29, 2019 and adjourned to
November 6, 2019 (the “Confirmation Hearing”). At the request of QPS, the Confirmation
Hearing was further adjourned to November 12, 2019, which could prevent the Debtor from
closing on the PSA by November 19, 2019.

         NOW, THEREFORE, the Parties stipulate and agree to the following:

        1.          The above recitals are incorporated into and made a substantive part of this
Stipulation.

       2.       QPS hereby agrees that, to the extent that the Debtor is deemed to have an
additional sixty days from September 20, 2019 (i.e., until November 19, 2019) to close under the
PSA by virtue of section 108 of the Bankruptcy Code, given the further adjournment of the
Confirmation Hearing from November 6, 2019 to November 14, 2019, QPS will not argue that


{01032062.DOC;2 }
19-13029-smb     Doc 38     Filed 11/06/19    Entered 11/06/19 14:50:47         Main Document
                                             Pg 2 of 2


the Debtor failed to close within the sixty day period if the closing takes place on or before
November 27, 2019. Nothing contained herein shall prejudice, or be deemed to be a waiver of,
QPS’s right to appeal from an order issued or to be issued by the Court denying QPS’s motion to
dismiss this case.

       3.      The Parties do not intend to confer any benefit hereunder on any person, firm or
corporation other than the Parties hereto.

        4.      The Court shall retain jurisdiction to determine any disputes that may arise under,
this Stipulation and to enforce the Stipulation.


Dated: November 4, 2019

ROBINSON BROG LEINWAND                               RUBIN LLC
GREENE GENOVESE & GLUCK P.C.


/s/ Fred B. Ringel                                   /s/ Paul A. Rubin
A. Mitchell Greene                                   Paul A. Rubin
Fred B. Ringel                                       345 Seventh Avenue, 21st Fl.
875 Third Avenue                                     New York, New York 10001
New York, NY 10022                                   Telephone: (212) 808-7800
Telephone: (212) 603-6376
                                                     Counsel for QPS

Counsel for the Debtor



SO ORDERED:

Dated: November 6th, 2019

                                             /s/ STUART M. BERNSTEIN
                                             The Honorable Stuart M. Bernstein
                                             United States Bankruptcy Court Judge




                                         {01032062.DOC;2 }2
